PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Christensen et al.
Application No. 15/801,790
Filed: 2 Nov 2017
For: Positioning of In-Situ Methane Sensor on a Vertical Take-Off and Landing (VTOL) Unmanned Aerial System (UAS)
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a) filed October 18, 2021 and supplemented on November 15, 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed April 14, 2021. The issue fee was timely paid on July 12, 2021. Accordingly, the application became abandoned on July 13, 2021.  The Office mailed a Notice of Abandonment was mailed on July 15, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that the petitioner has supplied (1) the reply in the form of an inventor’s oath or declaration for Lance E. Christensen and Brendan J. Smith and a Substitute Statement in Lieu of an Oath or Declaration for Vlad Manzatianu (2) the petition fee of $1050.00; and (3) a proper statement of unintentional delay.  

A review of the record indicates the request under 37 CFR 1.46 has been entered before the rendering of a decision on the petition under 37 CFR 1.137(a). While a corrected filing receipt and was mailed on July 28, 2021, it was mailed prematurely. With the filing of the petition to withdraw this application from issue under the provisions of 37 CFR 1.313(c)(2) and a Request for Continued Examination under 37 CFR 1.114 along with a petition under 37 CFR 1.137 filed on October 18, 2021, the petition under 37 CFR 1.46 filed on July 23, 2021 became grantable and is accepted nunc pro tunc.



Telephone inquiries concerning this decision should be directed to Paula Britton at 571-272-1556.  All other inquiries concerning the examination or status of the application is accessible in the PAIR system at http://portal.uspto.gov/. 


/Diane C. Goodwyn /
Diane C. Goodwyn
Paralegal Specialist, OPET